Case 0:20-cv-62560-XXXX Document 1 Entered on FLSD Docket 12/13/2020 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.:

  JULIAN A. PARKES,

                 Plaintiff,
  v.

  MAXIM HEALTHCARE SERVICES, INC.,

              Defendant.
  __________________________________/

                                               COMPLAINT
                                           {Jury Trial Demanded}

         Plaintiff, JULIAN A. PARKES, brings this action against Defendant, MAXIM

  HEALTHCARE SERVICES, INC., pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C

  § 201 et seq., and alleges as follows:

  1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

  2.     At all times material hereto, Plaintiff JULIAN A. PARKES was a resident of the State of

  Florida and an “employee” of Defendant as defined by the FLSA.

  3.     At all times material hereto, Plaintiff engaged in interstate commerce on a regular and

  recurring basis within the meaning of the FLSA including but not limited to interstate telephone,

  email, and text message communiation with Defendant in Maryland.

  4.     At all times material hereto, Defendant, MAXIM HEALTHCARE SERVICES, INC., was

  a Florida corporation with its principal place of business in South Florida, engaged in commerce

  in the field of healthcare staffing, at all times material hereto was the “employer” of Plaintiff as

  that term is defined under statutes referenced herein, engaged along with its employees in interstate

  commerce, and has annual gross sales and/or business volume of $500,000 or more.
Case 0:20-cv-62560-XXXX Document 1 Entered on FLSD Docket 12/13/2020 Page 2 of 4




  5.      Two or more of Defendant’s employees handled tools, supplies, and equipment

  manufactured outside Florida in furtherance of their business, including but not limited to phones,

  computers, computer monitors, computer keyboards, computer mice, pens, and paper.

  6.      Plaintiff JULIAN A. PARKES worked for Defendant as a nurse.

  7.      Defendant paid Plaintiff late.

  8.      Defendant failed to pay Plaintiff’s full and promised regular wages.

  9.      Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

  change as Plaintiff engages in the discovery process.

  10.     Defendant has knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.

  11.     Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

  waived or abandoned.

  12.     Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

  services provided.

                                      COUNT I
                  VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)

  13.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-12 above as if

  set forth herein in full.

  14.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

  that Plaintiff is entitled to liquidated damages for wages paid late pursuant to the Fair Labor

  Standards Act, 29 U.S.C. §§ 201 et seq.

  15.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

  and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

          WHEREFORE, Plaintiff demands judgment against Defendant plus costs, reasonable

  attorneys’ fees, and such other remedy as the court deems just and appropriate.
Case 0:20-cv-62560-XXXX Document 1 Entered on FLSD Docket 12/13/2020 Page 3 of 4




                                    COUNT II
                   BREACH OF CONTRACT AND FAILURE TO PAY WAGES

  16.     Supplemental jurisdiction over the pendent state claim is conferred on this Court by 28

  U.S.C. 1367.

  17.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-15 above as if

  set forth herein in full.

  18.     Plaintiff entered into an oral contract for wages at the rate of $3,500 per week guaranteed

  for performing work and for being available to perform work.

  19.     Plaintiff worked and was available to perform work for Defendant and did not receive the

  compensation promised. Defendant, therefore, wrongfully deprived Plaintiff of wages that were

  due and owing and to which Plaintiff was lawfully entitled under an oral contract for wages with

  Defendant.

  20.     Plaintiff has been damaged as a result of Defendant’s failure to pay the agreed upon wages.

  21.     Pursuant to Section 448.08, Florida Statutes, Plaintiff is entitled to the costs of this action

  and reasonable attorneys’ fees.

          WHEREFORE, Plaintiff demands judgment against Defendant for the unpaid wages that

  are due and owing, prejudgment interest, reasonable attorneys’ fees and costs incurred in this action

  and any and all further relief this Court deems just and appropriate.
Case 0:20-cv-62560-XXXX Document 1 Entered on FLSD Docket 12/13/2020 Page 4 of 4




                                     Respectfully submitted,

                                     Koz Law, P.A.
                                     320 S.E. 9th Street
                                     Fort Lauderdale, Florida 33316
                                     Phone: (786) 924-9929
                                     Fax: (786) 358-6071
                                     Email: ekoz@kozlawfirm.com




                                     Elliot Kozolchyk, Esq.
                                     Bar No.: 74791
